DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Arlen Olsen on January 25, 2022.
The application has been amended as follows: 

Claim 8 has been substituted for the following:
Claim 8.  (Previously Presented) A wind turbine including: 
a tower, 
a nacelle mounted on an upper part of the tower, 
a hub on which is mounted the at least one blade, and 
an electrical machine connected to the hub and housed in the nacelle, 
wherein the wind turbine includes at least one beacon illumination device according to claim 1.

In Claim 10, on line 6, delete "it turns with the hub" and replace with – the at least one beacon light turns with the hub –.

Allowable Subject Matter
Claims 1-3, 5-8 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while beacon illumination devices for signaling, to aircraft, the presence of a wind turbine with a tower, a nacelle mounted on an upper part of the tower, a hub on which is mounted at least one blade, and an electrical machine connected to the hub and housed in the nacelle, which comprises an illuminator device that includes at least one light-emitting diode capable of being arranged in an interior part of the wind turbine, at least one beacon light capable of being mounted at an end part of the wind turbine in a position at a distance from the illuminator device, at least one light conductor that includes optical fibers for transmitting light from the illuminator device to the beacon light, the illuminator device facing light inlet ends of the optical fibers and each optical fiber comprising a light outlet end, wherein the optical fibers are grouped in at least one bundle of optical fibers, 
wherein the illuminator device further includes an optical collimator that includes at least one collimator lens for converting scattered light emitted by the light-emitting diode into a parallel light beam and transmitting same toward the light inlet ends of the optical fibers, wherein the at least one collimator lens is arranged between the light inlet ends of the optical fibers and a concave reflector, wherein the concave reflector directs the scattered light emitted by the light-emitting diode toward the collimator lens, are old 
wherein the concave reflector is arranged between the at least one collimator lens and the light emitting diode, and wherein the collimator lens, concave reflector, and inlet of the optical fibers are arranged such that the scattered light emitted by the light-emitting diode is directed from the concave reflector directly to the collimator lens, and directly from the collimator lens to the inlet of the optical fibers. 

Claims 2-3, 5-8 and 10-18 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875